                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Michael K. Sullivan

       v.
                                      Case Civil No. 17-cv-444-LM
N.H. Governor, et al.



                               O R D E R


       Following the issuance of the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated April 3, 2018

(“R&R”), Sullivan filed document numbers 7 and 8, each captioned

as an “amended complaint.”     The court has reviewed document

numbers 7 and 8 to determine if they impact in any way the

result in the R&R, could be construed as objections to the R&R,

or are otherwise deserving of further consideration.       They are

not.

       No objection having been filed, I herewith approve the R&R.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.
1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).




                                        ____________________________
                                        Landya B. McCafferty
                                        United States District Judge

Date: October 18, 2018


cc:   Michael K. Sullivan, pro se




                                    2
